Citation Nr: 1612000	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in relevant part denied service connection for PTSD, but granted service connection for mild adjustment disorder, anxiety disorder, and major depressive disorder (now characterized as anxiety disorder, not otherwise specified).

The Veteran's claim was previously remanded by the Board in August 2014 to obtain outstanding VA treatment records and provide the Veteran with a new VA PTSD examination.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file and that a new VA PTSD examination was conducted in February 2015.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

The Veteran's current psychiatric symptoms do not meet the diagnostic criteria for PTSD for VA purposes


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence issued in May 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, and lay evidence.

Additionally, multiple VA examinations were conducted with respect to the Veteran's claim of entitlement to service connection for PTSD, most recently in February 2015.  Review of the February 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions were accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran seeks entitlement to service connection for PTSD.  At the outset, the Board emphasizes that the Veteran already has service connection established for anxiety disorder, not otherwise specified, evaluated as 10 percent disabling under Diagnostic Code 9413 (for symptoms encompassing mild adjustment disorder, major depressive disorder, and anxiety disorder), and for traumatic brain injury (TBI) residuals, evaluated as 10 percent disabling under Diagnostic Code 8045 (due to mild loss of memory, attention, concentration, or executive functions).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain acquired psychiatric disorders, including a psychotic disorder, qualify as "chronic diseases" because they are listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) might apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 38 C.F.R. § 3.384.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

The claims file includes numerous VA treatment records in which medical professionals confirmed the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2015).  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as diagnoses under the DSM-V, as shown by the February 2015 VA examination.  Thus, the Board shall consider his appeal in light of both the DSM-IV and the DSM-V criteria.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Regarding the Veteran's claim of entitlement to service connection for PTSD, specifically, the Board notes that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-V.  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2015).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, as noted above, the Board considers his appeal in light of both the DSM-IV and DSM-V criteria.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor.  Thus, the revised provisions of 38 C.F.R. § 3.304(f) are inapplicable to his appeal. 

Regarding the first element of service connection for PTSD, i.e., a current medical diagnosis of PTSD, the Veteran's claims file includes numerous entries of VA treatment records that show an assessment of PTSD during the pendency of the appeal.  However, it does not appear that these records used the DSM-IV or DSM-V criteria for establishing a clear diagnosis of PTSD.  For example, a May 2009 VA treatment note indicated that a PTSD screening test (PTSD 4Q) was positive, just meeting the criterion cutoff of 4.  A July 2009 VA treatment note diagnosed the Veteran with only a provisional chronic PTSD diagnosis.  In another treatment note, depression, PTSD, and alcohol abuse/dependence were listed as suspected/probable psychiatric disorders.  In a December 2009 VA mental health diagnostic study note, the psychologist indicated that four of the DSM-IV criteria were met for PTSD, and a PTSD diagnosis was "suggested."   However, by January 2010, it was noted that one of the DSM-IV criterion (C) was no longer met as the Veteran continued treatment for "PTSD type symptoms."  A February 2010 VA treatment note indicated that, "At this point, the veteran no longer appears to meet criteria for PTSD with the diagnosis being reduced, as a result."  By that time, three of DSM-IV criteria for PTSD were no longer met.  A March 2010 VA treatment note indicated that, "Despite good improvement, the PTSD diagnosis is not being changed at this time."  However, by June 2010, the Veteran was diagnosed as having adjustment disorder with mixed anxiety and depressed mood as well as anxiety disorder.  

The Veteran was provided with a VA PTSD examination in July 2009, at which time he was diagnosed as having adjustment disorder, not otherwise specified.  The examiner explained that:

Overall, [the Veteran] is not seen as suffering from PTSD. He did report a stressor that meets DSM-IV PTSD stressor criteria.  His service to our country is to be praised and appreciated.  However, he did not report psychological symptoms that meet DSM-IV PTSD symptom criteria.  Importantly, he did not report significant psychosocial dysfunction that could be attributed to PTSD-like symptoms.  The Veteran does appear to suffer from a mild disorder that is independently responsible for some quite mild psychosocial functioning impairment.  This is an adjustment disorder NOS.

A September 2009 VA TBI examination diagnosed the Veteran as having mild, recurrent major depressive disorder as well as anxiety disorder.  The examiner explained that both diagnoses were related to the same etiology and occurred as commingled secondary to his war zone experience.  The examiner indicated that the Veteran exhibited symptoms of a diagnosis of major depressive disorder as well as behaviors/symptoms consistent anxiety disorder, possibly attributable to a mild TBI. The examiner also indicated that Veteran exhibited symptoms consistent with a "possible PTSD" as evidenced by hypervigilance, recurrent nightmares replete with tissue damage and death, heightened sensory experiences, emotional lability/agitation and poor anger modulation, and diminished frustration tolerance.

The Veteran was provided with another PTSD examination in November 2009, at which time he was diagnosed as having mild major depressive disorder, anxiety order not otherwise specified, and sleep disorder.  The examiner indicated that the Veteran's depression and anxiety symptoms (which included constant hypervigilance, insomnia, nightmares, and racing thoughts) were related to trauma related stimuli.  However, the examiner emphasized that PTSD was not found upon examination.

The Veteran was provided with another PTSD examination in August 2010, at which time he was diagnosed as having anxiety disorder not otherwise specified.  The examiner explained that:

Full criteria for PTSD not met at this time. Criterion A stressor met and connected to combat as well as pt's fear of hostile military activity. This has led to periodic reexperiencing (criterion B) through nightmares and flashbacks as well as hyperarousal symptoms (criterion D) evidenced by discomfort in crowds and around other people as well as irritability and hypervigilance. Criterion C for PTSD not met as Pt did not endorse significant avoidance symptoms. He noted that he relationship with his wife has improved, that he remains in contact with friends, exposes himself to combat via videogames and spends time with other veterans. His impairment functioning is significant, but mild and does not impair occupational or social functioning for the most part.  Impairment exists somewhat in his relationship with his daughter in that he is often reminded of a child pt saw in combat [].  In addition, concentration and sleep are impaired likely as a result of anxiety symptoms.

The Veteran was provided with a VA mental disorders examination in July 2011, at which time he was again diagnosed as having anxiety disorder not otherwise specified.  The examiner explained that:

Anxiety Disorder NOS still represents anxiety symptoms associated with traumatic stress exposure during combat (e.g. re-experiencing, avoidance and hyperarousal symptoms) and is related to military experiences previously documented.  He was given this diagnosis in lieu of PTSD, since he did not and still does not meet full diagnostic criteria for PTSD.  He also has SC for traumatic brain disease and reports he still has some mild problems with memory which is attributed to this.  Otherwise, the symptoms of anxiety reported are associated with Anxiety Disorder NOS and not TBI.

The Veteran was provided with yet another VA PTSD examination in February 2015, at which time he was diagnosed as having other specified trauma and stressor related disorder (sub-threshold PTSD), which the examiner explained was the DSM-V equivalent to the DSM-IV's "anxiety disorder not otherwise specified" diagnosed in previous examination reports.  The examiner concluded that the totality of the data supported sub-threshold PTSD (i.e., anxiety disorder) since the beginning of his claim in May 2009 until the present.  The examiner opined that the Veteran's other specified trauma and stressor-related disorder (sub-threshold PTSD) was more likely than not related to his military service/stressors.  

As demonstrated by the above evidence, a confirmed diagnosis of chronic PTSD under either the DSM-IV or DSM-V criteria has not been shown during the entire period on appeal.  Moreover, the Board emphasizes that the totality of the Veteran's psychiatric symptoms have been attributed to anxiety disorder, not otherwise specified, as well as TBI residuals, disabilities which have already been service connected.  The evaluation of the same symptoms under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As such, the Board cannot separately service connect the Veteran for psychiatric symptoms which are already considered under the evaluations of his service-connected anxiety disorder, not otherwise specified, and TBI residuals disabilities.  

The Board acknowledges that in his February 2016 Informal Hearing Presentation, the Veteran's representative argued that "the February 2, 2015 examination revealed symptomology that equivocates to the 30% disabling rating to include audio hallucinations, anxiety, chronic sleep impairment, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and symptoms controlled by medications."  However, rather than an argument in favor of separate service connection for PTSD, the Board feels that this is better characterized as a disagreement with the currently-assigned disability evaluations for service-connected anxiety disorder, not otherwise specified, and/or TBI residuals.  The Board emphasizes that the issues of entitlement to higher evaluations for these service-connected disabilities are not before the Board at this time, and that the Veteran is free to file claims for entitlement to higher disability evaluations at any time in the future.  

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his psychiatric symptoms, he is not competent to diagnose these symptoms, as the determination of the nature and etiology of the disability requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  He has not been shown to have such medical knowledge.

Consequently, entitlement to service connection for PTSD is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


